NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                     Submitted  October  27,  2014*  
                                                                                                      Decided  October  28,  2014  
  
  
                                                                                                                Before  
  
                                                                                               WILLIAM  J.  BAUER,  Circuit  Judge  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               DIANE  S.  SYKES,  Circuit  Judge  
  
  
No.  14-­‐‑1911                                                                                                                  Appeal   from   the   United  
                                                                                                                                 States   District   Court   for   the  
KENNETH  KARL  DITKOWSKY  and                                                                                                    Northern   District   of   Illinois,  
JOANNE  MARIE  DENISON,  
                                                                                                                                 Eastern  Division.  
     Plaintiffs-­‐‑Appellants,                                                                                                     
                                               v.                                                                                No.  14  C  375  
                                                                                                                                 Ronald  A.  Guzmán,  Judge.  
ADAM  STERN,  et  al.,  
      Defendants-­‐‑Appellees.  
  

                                                                                                                 Order  
       
     A  state  judge  adjudicated  Mary  Sykes  mentally  disabled  and  appointed  her  daugh-­‐‑
ter  Carolyn  Toerpe  as  guardian.  Her  other  daughter,  Gloria  Sykes,  disapproved  of  her  
sister’s  appointment  and  retained  attorney  Kenneth  Ditkowsky  to  investigate  what  
could  be  done.  Ditkowsky  proceeded  to  seek  Mary  Sykes’s  medical  records  by  repre-­‐‑
                                                                                                 
           *   After   examining   the   briefs   and   the   record,   we   have   concluded   that   oral   argument   is   unnecessary.  

See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                             
No.  14-­‐‑1911                                                                                        Page  2  

senting  that  he  was  her  attorney.  That  misrepresentation  is  among  the  misdeeds  that  
has  led  the  Supreme  Court  of  Illinois  to  suspend  Ditkowsky  for  at  least  four  years.  Or-­‐‑
der  M.R.  26516  (S.  Ct.  Ill.  Mar.  14,  2014).  This  court  likewise  has  suspended  Ditkowsky  
from  practice.  Order  D-­‐‑14-­‐‑0017  (7th  Cir.  May  15,  2014).  
      
    In  addition  to  misrepresenting  the  identity  of  his  client,  Ditkowsky  and  a  colleague,  
attorney  JoAnne  Denison,  launched  a  crusade  against  everyone  concerned  with  the  
guardianship—Carolyn  Toerpe,  the  judge,  Mary  Sykes’s  guardians  ad  litem,  and  others.  
Through  websites,  petitions,  emails,  and  blogs,  they  accused  these  persons  of  theft,  
bribery,  and  other  misconduct.  They  did  not,  however,  identify  any  evidence  of  crime;  
they  treated  their  dissatisfaction  with  Carolyn  Toerpe’s  appointment  as  sufficient  justi-­‐‑
fication  for  making  sweeping  and  unsupported  accusations.  This  campaign  of  vilifica-­‐‑
tion  is  a  second  reason  the  Supreme  Court  of  Illinois  has  suspended  Ditkowsky  from  
practice.  The  Attorney  Registration  and  Disciplinary  Commission  of  Illinois  has  opened  
a  proceeding  against  Denison  by  filing  a  complaint  charging  her  with  conduct  unbe-­‐‑
coming  an  attorney;  that  proceeding  is  ongoing.  
      
    Ditkowsky  and  Denison  have  responded  with  this  suit  under  42  U.S.C.  §1983  against  
four  persons:  Jerome  Larkin,  the  ARDC’s  Administrator;  one  of  Carolyn  Toerpe’s  attor-­‐‑
neys;  and  two  court-­‐‑appointed  guardians  ad  litem  who  represented  Mary  Sykes’s  inter-­‐‑
ests  during  phases  of  the  state  litigation.  The  complaint  alleges  that  the  defendants  vio-­‐‑
lated  plaintiffs’  constitutional  right  to  speak  freely  about  what  was  happening  in  the  
guardianship  proceedings.  The  district  court  dismissed  the  suit.  
      
    To  the  extent  the  judge  relied  on  the  Rooker-­‐‑Feldman  doctrine,  this  was  a  mistake.  
Denison  is  not  subject  to  a  state  court’s  order,  and  although  Ditkowsky’s  arguments  are  
not  perfectly  clear,  we  do  not  understand  him  to  be  attempting  to  upset  the  order  sus-­‐‑
pending  him  from  practice.  And  this  suit  was  commenced  before  there  was  a  state-­‐‑court  
order  to  attack.  See  Exxon  Mobil  Corp.  v.  Saudi  Basic  Industries  Corp.,  544  U.S.  280,  292  
(2005);  Mehta  v.  Attorney  Registration  &  Disciplinary  Commission,  681  F.3d  885,  887  (7th  
Cir.  2012).  But  this  error  does  not  matter,  because  many  other  grounds  support  the  dis-­‐‑
trict  court’s  order.  
      
    To  the  extent  plaintiffs  sue  Larkin  in  his  official  capacity,  he  is  a  proxy  for  the  ARDC  
itself,  and  a  state  (or  state  agency)  is  not  a  “person”  that  can  be  sued  under  §1983.  See,  
e.g.,  Will  v.  Michigan  Department  of  State  Police,  491  U.S.  58  (1989).  To  the  extent  plaintiffs  
sue  Larkin  in  his  personal  capacity,  seeking  damages,  the  suit  fails  because  he  enjoys  a  
quasi-­‐‑judicial  (or  perhaps  prosecutorial)  absolute  immunity.  See  Kissell  v.  Breskow,  579  
F.2d  425,  430  (7th  Cir.  1978).  Plaintiffs  reply  that  immunity  is  unavailable  to  persons  
who  act  outside  the  scope  of  their  authority  (ultra  vires),  which  is  true  in  principle,  but  
No.  14-­‐‑1911                                                                                           Page  3  

accusing  a  state  official  of  exceeding  his  authority  does  not  make  it  so.  Plaintiffs  appear  
to  believe  that  any  public  official  who  errs  or  abuses  his  authority  necessarily  lacks  au-­‐‑
thority.  If  that  were  so,  then  no  official  ever  would  enjoy  immunity;  any  act  that  could  
lead  to  liability  also  would  dissipate  the  immunity.  That  is  not  the  Supreme  Court’s  
view.  There  is  a  gulf  between  acting  improperly  and  acting  without  colorable  authority.  
See,  e.g.,  Stump  v.  Sparkman,  435  U.S.  349  (1978).  
       
     The  other  defendants  are  outside  the  scope  of  §1983  because  they  are  not  state  ac-­‐‑
tors.  See,  e.g.,  Gross  v.  Cicero,  619  F.3d  697,  709  (7th  Cir.  2010);  Kirtley  v.  Rainey,  326  F.3d  
1088,  1093–94  (9th  Cir.  2003);  Meeker  v.  Kercher,  782  F.2d  153,  155  (10th  Cir.  1986).  Plain-­‐‑
tiffs  attempt  to  overcome  this  problem  by  accusing  them  of  conspiring  with  Larkin,  but  
they  do  not  supply  specifics  beyond  saying  these  defendants  complained  to  the  ARDC  
about  plaintiffs’  conduct.  See  Redd  v.  Nolan,  663  F.3d  287,  292  (7th  Cir.  2011).  Complaints  
to  governmental  agencies,  far  from  being  a  source  of  liability,  are  protected  by  both  the  
Petition  Clause  of  the  First  Amendment  and  an  immunity  doctrine.  See,  e.g.,  Rehberg  v.  
Paulk,  132  S.  Ct.  1497  (2012).  A  complaining  witness  whose  non-­‐‑testimonial  accusations  
lead  to  someone’s  arrest  may  be  outside  the  scope  of  the  immunity  discussed  in  Rehberg  
and  similar  decisions,  but  plaintiffs  do  not  claim  to  have  been  arrested,  and  §1983  is  not  
a  substitute  for  the  state-­‐‑law  torts  of  defamation  and  malicious  prosecution.  See,  e.g.,  
Newsome  v.  McCabe,  256  F.3d  747,  rehearing  denied,  260  F.3d  824  (7th  Cir.  2001).  
       
     Defendants  have  not  filed  a  motion  under  Fed.  R.  App.  P.  38  seeking  sanctions  for  a  
frivolous  appeal.  But  the  appeal  is  frivolous,  as  is  the  suit.  We  have  chosen  not  to  initi-­‐‑
ate  sanctions  on  our  own,  but  plaintiffs  must  understand  that  they  cannot  move  their  
campaign  of  vilification  from  the  Internet  to  the  courthouse  and  expect  the  judiciary  to  
be  unconcerned.  Denison  has  already  filed  and  lost  a  second  suit  related  to  these  events.  
Denison  v.  Larkin,  No.  14  C  1470  (N.D.  Ill.  Aug.  13,  2014).  Ditkowsky  represented  her  in  
that  proceeding  until  his  license  to  practice  law  was  suspended,  and  Denison  has  not  
appealed  from  the  adverse  decision.  We  take  this  as  a  sign  that  the  litigation  is  over.  If  
that  proves  to  be  wrong,  however,  Ditkowsky  and  Denison  must  understand  that  frivo-­‐‑
lous  litigation  will  not  be  tolerated.  (Ditkowsky  has  already  been  suspended  from  this  
court’s  roll  of  attorneys,  and  Denison  is  not  a  member  of  our  bar,  so  sanctions  would  
take  a  financial  form  rather  than  that  of  attorney  discipline.)  
       

                                                                                                     AFFIRMED